DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/02/2022, with respect to the prior art rejection of claims 1 and 128 (Section D of Arguments/Remarks) have been fully considered and are persuasive. During the telephonic interview on 07/28/2022, and as argued by Applicant on the record (Section D), it would not make sense to simply move Perez’s electrode from an external location to an implanted location as a design choice in order to internally target the claimed neurons at the spinal cord. Examiner agrees with Applicant’s arguments that relocating the electrode to change from peripheral to spinal cord stimulation is not interchangeable. Since the design choice is invalid, then it would also not make sense to achieve the claimed effect by applying Thacker’s electrical signal. Therefore, the rejection has been withdrawn.  
As discussed during the telephonic interview, and now on the written record, the outstanding nonstatutory double patenting rejection is now moot, since copending Application No. 16/369,814 is abandoned. 
The claim amendment filed 08/02/2022 corrects and clarifies the dependency of claim 140. Based on said amendment, the previous objection to claim 140 and the previous rejections of claims 1, 98-111, and 127-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
    
Reasons for Allowance

Claims 1, 98-111, and 127-145 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing that the combination of Perez and Thacker does not teach the claimed invention. Examiner agrees with Applicant that the way Perez targets nerves, it would not make sense to simply move the location of the electrode to be implanted in order to target the claimed spinal cord region, since peripheral and spinal cord stimulation is not interchangeable by simply relocating the electrode. Examiner considers Perez the closest prior art of record, for teaching the claimed invention aside from specifically positioning the electrode in the spinal cord between C8 to T12. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of treating a blood glucose abnormality by delivering an electrical signal having a frequency within a range from 1.2-100 kHz while a patient is prandial, specifically to an implanted signal delivery device positioned within a vertebral range of from about C8 to T12,in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792